Title: To Alexander Hamilton from Edmund Randolph, 16 August 1795
From: Randolph, Edmund
To: Hamilton, Alexander



Philadelphia August 16. 1795
Dear sir

I expected to have the pleasure of seeing you here at the supreme court; when I meant to Enter into, a full conversation with you. But being disappointed, I shall only beg you to read a letter, which I have this day written to Mr. Jay; and requested him to shew to you. If I do not mistake, your ideas and mine were not very different as to the provision-order
I am dear sir with real esteem and regard yr. mo. ob. serv.
Edm: Randolph.
